      Case 4:19-cv-01211 Document 3 Filed on 04/04/19 in TXSD Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ROTHSCHILD BROADCAST                §
DISTRIBUTION SYSTEMS, LLC,          §
                                    §
      Plaintiff,                    §                      Case No: 4:19-cv-01211
                                    §
vs.                                 §
                                    §
AMCREST INDUSTRIES, LLC             §
                                    §
      Defendant.                    §
___________________________________ §

     PLAINTIFF ROTHSCHID BROADCAST DISTRIBUTION SYSTEMS, LLC’S
                  F.R.C.P. 7.1 DISCLOSURE STATEMENT

       Pursuant to Fed.R.Civ.P. 7.1, Plaintiff Rothschild Broadcast Distribution Systems, LLC

states that it does not have a parent corporation and that there is no publicly held corporation

owning ten percent or more of its stock.

DATED April 4, 2019                                Respectfully submitted,

                                                   /s/ Jay Johnson
                                                   JAY JOHNSON
                                                   State Bar No. 24067322
                                                   D. BRADLEY KIZZIA
                                                   State Bar No. 11547550
                                                   KIZZIA JOHNSON, PLLC
                                                   1910 Pacific Avenue, Suite 13000
                                                   Dallas, Texas 75201
                                                   (214) 451-0164
                                                   Fax: (214) 451-0165
                                                   jay@kpllc.com
                                                   bkizzia@kpllc.com

                                                   ATTORNEYS FOR PLAINTIFF
